Name: Commission Regulation (EC) No 415/2004 of 5 March 2004 amending Regulation (EC) No 2099/2002 of the European Parliament and of the Council establishing a Committee on Safe Seas and the Prevention of Pollution from Ships (COSS) and amending the regulations on maritime safety and the prevention of pollution from ships (Text with EEA relevance)
 Type: Regulation
 Subject Matter: deterioration of the environment;  European Union law;  technology and technical regulations;  United Nations;  transport policy;  maritime and inland waterway transport;  environmental policy;  EU institutions and European civil service
 Date Published: nan

 Avis juridique important|32004R0415Commission Regulation (EC) No 415/2004 of 5 March 2004 amending Regulation (EC) No 2099/2002 of the European Parliament and of the Council establishing a Committee on Safe Seas and the Prevention of Pollution from Ships (COSS) and amending the regulations on maritime safety and the prevention of pollution from ships (Text with EEA relevance) Official Journal L 068 , 06/03/2004 P. 0010 - 0011Commission Regulation (EC) No 415/2004of 5 March 2004amending Regulation (EC) No 2099/2002 of the European Parliament and of the Council establishing a Committee on Safe Seas and the Prevention of Pollution from Ships (COSS) and amending the regulations on maritime safety and the prevention of pollution from ships(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 2099/2002 of the European Parliament and of the Council of 5 November 2002 establishing a Committee on Safe Seas and the Prevention of Pollution from Ships (COSS) and amending the regulations on maritime safety and the prevention of pollution from ships(1), and in particular Article 7 thereof,Whereas:(1) Regulation (EC) No 2099/2002 has established the COSS Committee.(2) The role of the COSS Committee is to centralise the tasks of the committees set up under the Community legislation on maritime safety, the prevention of pollution from ships and the protection of shipboard living and working conditions.(3) All new Community legislation adopted in the field of maritime safety should provide for recourse to the COSS.(4) Article 6 of Directive 2002/6/EC of the European Parliament and of the Council of 18 February 2002 on reporting formalities for ships arriving in and/or departing from ports of the Member States of the Community(2) provides that the Commission shall be assisted by the Committee set up pursuant to Article 12(1) of Council Directive 93/75/EEC(3). That Committee has been replaced by the COSS under Regulation (EC) No 2099/2002.(5) Article 28 of Directive 2002/59/EC of the European Parliament and of the Council of 27 June 2002 establishing a Community vessel traffic monitoring and information system and repealing Council Directive 93/75/EEC(4) provides that the Commission shall be assisted by a Committee.(6) Article 9 of Regulation (EC) No 782/2003 of the European Parliament and of the Council of 14 April 2003 on the prohibition of organotin compounds on ships provides that the Commission shall be assisted by the COSS(5).(7) Article 11 of Directive 2003/25/EC of the European Parliament and of the Council of 14 April 2003 on specific stability requirements for ro-ro passenger ships provides that the Commission shall be assisted by the COSS(6).(8) Pursuant to Article 7 of Regulation (EC) No 2099/2002, Article 2(2) of that Regulation should be amended in order to include a reference to the Community acts conferring implementing powers on COSS that have entered into force following the adoption of that Regulation.(9) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Safe Seas,HAS ADOPTED THIS REGULATION:Article 1The following points shall be added to Article 2(2) of Regulation (EC) No 2099/2002:"(p) Directive 2002/6/EC of the European Parliament and of the Council of 18 February 2002 on reporting formalities for ships arriving in and/or departing from ports of the Member States of the Community(7);(q) Directive 2002/59/EC of the European Parliament and of the Council of 27 June 2002 establishing a Community vessel traffic monitoring and information system and repealing Council Directive 93/75/EEC(8);(r) Regulation (EC) No 782/2003 of the European Parliament and of the Council of 14 April 2003 on the prohibition of organotin compounds on ships(9);(s) Directive 2003/25/EC of the European Parliament and of the Council of 14 April 2003 on specific stability requirements for ro-ro passenger ships(10)."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 March 2004.For the CommissionLoyola De PalacioVice-President(1) OJ L 324, 29.11.2002, p. 1.(2) OJ L 67, 9.3.2002, p. 31.(3) OJ L 247, 5.10.1993, p. 19.(4) OJ L 208, 5.8.2002, p. 10.(5) OJ L 115, 9.5.2003, p. 1.(6) OJ L 123, 17.5.2003, p. 22.(7) OJ L 67, 9.3.2002, p. 31.(8) OJ L 208, 5.8.2002, p. 10.(9) OJ L 115, 9.5.2003, p. 1.(10) OJ L 123, 17.5.2003, p. 22.